Title: Jonathan Williams, Jr., to the American Commissioners, 4 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 4 1777.
My two last contained the necessary Information relative to the Fuzils &c. which upon a second View I have seen no reason to alter; I am assured that there are a full number of Bayonetts Locks &c., rather more than less. There must be many new Ramrods which will cost about 12 sous each at the manufactury. If you make this Bargain please to be very particular about including everything, as there are several Cases of old Bayonets, Locks, iron Furniture &c. &c. which will sell for something, and a few very pretty officers Fuzils which I should be sorry to have left out; there is also a small parcell of these arms already repaired which may be included; in short, as the Store contains little else, the doors may be shut and the Keys delivered at once. Mr. Peltier tells me that no armourer can leave France without permission of Monsieur de Gribauval, and that with that permission a good number may be procured. The Man who oversees the reparation of these arms, appears to me an excellent Fellow, and would go with proper encouragement.
I hear that St. Jean Baptiste a Frigate of 36 Guns is purchased at L’orient on your account, I suppose you are informed of this. I know no more of it than the public talk on ’Change.
I shall finish repacking those Bales that are here to day, and then the workmen will begin to pack the sail Cloth, the Cordage is about half done and will be compleated in about 8 Days. The Ship will I hope soon be ready to take in, having been obliged to change her masts, to recaulk her intirely, and alter her riggin we have taken up some time, but none has been lost.
Mr. Peltier proposes to mount 20 Guns onboard the Count and the Captain desires to have a full Complement of men for a Ship of that Force as he thinks we are at the Eve of a War. Please to say if you approve of this and desire Mr. Montieu to give similar orders.
In the order for purchase Mr. Montieu mentions 40 or 50,000 Livres, you say 60 or 80,000. What I have proposed will come to the 60,000, but I hope there will be no difficulty about the difference. It would be well however if Mr. Montieu would signify to Mr. Peltier that he may go that far. I have the honor to be with great Respect Gentlemen Your most obedient and most humble Servant
J Williams
The Honorable The Deputies of the United States.
 
Notation: Mr Williams Nantes March 4th 1777 [in another hand: to Hon: Deputies U.S.] [illegible]
